Name: Council Regulation (EEC) No 3130/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . II . 83 Official Journal of the European Communities No L 312/ 19 COUNCIL REGULATION (EEC) No 3130/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus (1984) Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accur ­ ately as possible the true trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports of the products in question from Cyprus over a representative reference period and also to the economic outlook for the quota period con ­ cerned ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas the Supplementary Protocol to the Agree ­ ment establishing an Association between the Euro ­ pean Economic Community and Cyprus (') came to an end on 31 December 1980 ; whereas to avoid interruption of its trade relations with that country , the Community has made applicable for 1983 the provisions of the abovementioned Protocol in Council Regulation (EEC) No 1922/83 of 1 1 July 1983 laying down the arrangements applicable to trade with Cyprus (2); Whereas , pending the definition of arrangements applicable beyond 31 December 1983 , it is necessary to extend provisionally for 1984 the arrangements which the Community applies currently to trade with Cyprus on the basis of the abovementioned Supplementary Protocol ; Whereas the abovementioned Supplementary Proto ­ col provides for the opening of an annual Com ­ munity tariff quota of 10 000 hectolitres of certain wines of fresh grapes , in containers holding two litres or less , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus, at rates of customs duty equal to 25 % of the customs duty in the Common Customs Tariff ; whereas this Community tariff quota should be opened for the period 1 January to 31 December 1984 ; Whereas the wines in question are subject to com ­ pliance with the free-at-frontier reference price ; whereas , in order that such wines may benefit from this tariff quota . Article 18 of Regulation (EEC) No 337/79 (3 ), as last amended by Regulation ( EEC) No 1595 /83 (4), must be complied with ; Whereas, however, neither Community nor national statistics showing the breakdown for each of the types of wine in question are available and no reliable estimates of future imports can be made ; whereas , in these circumstances, the quota should be allocated in initial shares on the basis of the likely demand for these wines on the markets of the various Member States ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Mem ­ ber States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under the present cirsumstances be fixed at 80 % of the quota volume ; Whereas the Member States ' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in contin ­ uity, any Member State which has almost used up its initial quota share should draw an additional (') OJ No L 172,28.6 . 1978 , p. 2 . 0 OJ No L 191 , 15 . 7 . 1983 , p. 1 . 0 OJ No L 54, 5 . 3 . 1979, p. 1 . (4 ) OJ No L 163 , 22 . 6 . 1983 , p. 48 . No L 312/20 Official Journal of the European Communities 12 . 11 . 83 Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union , any opera ­ tion relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , share from the reserve ; whereas this must be done by each Member State as and when each of its addi ­ tional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of adminis ­ tration requires close cooperation between Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States ; Whereas , if at a given date in the quota period a substantial quantity of an initial share remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve , to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1984, Common Customs Tariff duties in respect of the following products originating in Cyprus shall be suspended at the levels shown below within the limits of a Community tariff quota of 10 000 hectolitres : CCT heading No Description Rate ofduty 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other : I. Of an actual alcoholic strength by volume not exceed ­ ing 13 % vol , in containers holding : ex a) Two litres or less :  Wine of fresh grapes 3,6 ECU per hi II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol in containers hold ­ ing : ex a) Two litres or less :  Wine or fresh grapes other than liqueur wines of an actual alcoholic strength by volume of 1 5 % vol 4,2 ECU per hi 2 . A first instalment, amounting to 8 000 hecto ­ litres , shall be allocated among the Member States ; the shares which, subject to Article 5 , shall be valid until 31 December 1984 shall be as follows : Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . 2 . The wines in question shall be subject to com ­ pliance with the free-at-frontier reference price. In order that such wines may benefit from this tariff quota Article 18 of Regulation (EEC) No 337/79 must be complied with . (hectolitres) Benelux 30 Denmark 200 Germany 600 Greece 30 France 40 Ireland 540 Italy 60 United Kingdom 6 500Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 3 . The second instalment, amounting to 2 000 hectolitres, shall constitute the reserve . 12 . 11 . 83 Official Journal of the European Communities No L 312/21 The Member States shall notify the Commission , not later than 1 October 1984, of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the tariff quota and of any quantity of the initial shares returned to the reserves . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then , to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a third share equal to 7,5 % of its ini ­ tial share , rounded up where necessary to the next unit . Article 6 The Commission shall keep an account of the shares opened by Member States in accordance with Article 2 and 3 and, as soon as it is notified , shall inform each Member State of the extent to which the reserve has been used up. It shall inform the Member States , not later than 5 October 1984, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, to this end, notify the amount of the balance to the Member State making the last drawing . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are grounds for believing that they might not be used up. It shall inform the Commission of its reasons for applying this paragraph . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984. Article 5 Member States shall return to the reserve, not later than 1 October 1984, such unused portion of their initial share as , on 15 September 1984, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . Article 8 At the Commission's request, the Member States shall inform it of imports of the products concerned actually charged against their shares . No L 312/22 Official Journal of the European Communities 12 . 11 . 83 Article 10 This Regulation shall enter into force on 1 January 1984. Article 9 The Member States and the Commission shall coop ­ erate closely in order to ensure that this Regulation is complied with . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1983 . For the Council The President G. ARSENIS